    



--------------------------------------------------------------------------------

EXHIBIT 10.1


TWELFTH AMENDMENT TO AMENDED AND
RESTATED REVOLVING CREDIT AGREEMENT


This Twelfth Amendment to Amended and Restated Revolving Credit Agreement
(herein, the “Amendment”) is entered into as of June 1, 2018, by and among World
Acceptance Corporation, a South Carolina corporation (the “Borrower”), Wells
Fargo Bank, National Association together with the other financial institutions
a party hereto (the “Lenders”) and Wells Fargo Bank, National Association, as
Administrative Agent and Collateral Agent for the Lenders (the “Administrative
Agent”).
PRELIMINARY STATEMENTS
A.The Borrower, the Lenders, and the Administrative Agent are parties to a
certain Amended and Restated Revolving Credit Agreement, dated as of September
17, 2010, as amended (the “Credit Agreement”). All capitalized terms used herein
without definition shall have the same meanings herein as such terms have in the
Credit Agreement.
B.    The Borrower has requested that the Lenders agree to make certain
amendments to the Credit Agreement, and the Lenders are willing to do so under
the terms and conditions set forth in this Amendment.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
SECTION 1.    AMENDMENTS.
Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:
1.1.    The following definition in Section 5.1 of the Credit Agreement
(Definitions) shall be amended and restated as follows:
“Termination Date” means June 15, 2020, or such earlier date on which the
Commitments are terminated in whole pursuant to Sections 2.9, 9.3 or 9.4 hereof.
1.2.    The following new Section 8.26 is added to the Credit Agreement (Deposit
Accounts):
Section 8.26    Deposit Accounts. The Borrower and its Restricted Subsidiaries
do not maintain any deposit accounts other than those listed on Schedule 8.26
attached hereto as of June 1, 2018 and the Borrower shall thereafter provide an
updated Schedule 8.26 on a quarterly basis to the Administrative Agent together
with the


-1-



--------------------------------------------------------------------------------





financial statements delivered for the calendar months ending March 31, June 30,
September 30 and December 31 of each calendar year. The Borrower shall cause all
proceeds of Collateral to be deposited into or transferred to a deposit account
subject to a deposit account control agreement in favor the Administrative Agent
as soon as possible but in any event within two (2) Business Days of receipt.
1.3.    Schedule 8.26 of the Loan Agreement is attached hereto.
SECTION 2.    CONDITIONS PRECEDENT.
The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent (the date on which the following conditions
precedent have been satisfied being referred to herein as the “Effective Date”):
2.1.    The Borrower and the Lenders, shall have executed and delivered this
Amendment to the Administrative Agent.
2.2.    The Restricted Subsidiaries parties to the Subsidiary Guaranty Agreement
shall have executed and delivered to the Administrative Agent their consent to
this Amendment in the form set forth below.
2.3.    The Borrower shall have paid to Administrative Agent the non-refundable
fee in the amount and for the account of the Lenders as set forth on Schedule A
attached hereto, which fees shall be fully earned by such Lenders upon the
effectiveness of this Amendment.
2.4.    The Borrower shall deliver copies of resolutions for the Borrower and
the Restricted Subsidiaries which authorize the applicable officer to execute
this Amendment and the consent to this Amendment.
2.5.    Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Administrative Agent and its counsel.
SECTION 3.    REPRESENTATIONS.
In order to induce the Lenders to execute and deliver this Amendment, the
Borrower hereby represents to the Administrative Agent, the Collateral Agent,
and the Lenders that as of the date hereof, (a) the representations and
warranties set forth in Section 6 of the Credit Agreement and in the other Loan
Documents are and shall be and remain true and correct (except that the
representations contained in Section 6.6 shall be deemed to refer to the most
recent financial statements of the Borrower delivered to the Agent) and (b) the
Borrower and the Restricted Subsidiaries are in compliance with the terms and
conditions of the Credit Agreement and the other Loan Documents and no Default
or Event of Default exists or shall result after giving effect to this
Amendment.


-2-

--------------------------------------------------------------------------------





SECTION 4.    MISCELLANEOUS.
4.1.    Except as specifically amended herein, the Credit Agreement shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Credit Agreement,
the Notes, or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to or
with respect to the Credit Agreement, any reference in any of such items to the
Credit Agreement being sufficient to refer to the Credit Agreement as amended
hereby.
4.2.    The Borrower heretofore executed and delivered, among other things, the
Company Security Agreement and hereby acknowledges and agrees that the security
interests and liens created and provided for therein secure the payment and
performance of the Obligations under the Credit Agreement as amended hereby,
which are entitled to all of the benefits and privileges set forth therein.
Without limiting the foregoing, the Borrower acknowledges that the “Secured
Indebtedness” as defined in, and secured by the Collateral pursuant to, the
Company Security Agreement shall be deemed amended to include all “Obligations”
as defined in the Credit Agreement as amended hereby.
4.3.    The Borrower agrees to pay on demand all costs and expenses of or
incurred by the Administrative Agent in connection with the negotiation,
preparation, execution and delivery of this Amendment and the other instruments
and documents to be executed and delivered in connection herewith, including the
fees and expenses of counsel for the Administrative Agent.
4.4.    This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of a
counterpart hereof by facsimile transmission or by e-mail transmission of a
Portable Document Format File (also known as an “PDF” file) shall be effective
as delivery of a manually executed counterpart hereof. This Amendment shall be
governed by, and construed in accordance with, the internal laws of the State of
Illinois (without regard to principles of conflicts of laws).
[SIGNATURE PAGES TO FOLLOW]




-3-

--------------------------------------------------------------------------------






This Amendment is entered into as of the date and year first above written.
 
WORLD ACCEPTANCE CORPORATION
 
 
 
By:
/s/ James H. Wanserski
 
Name: James H. Wanserski
 
Title: President and Chief Executive Officer
 
 



Accepted and agreed to:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender and as
Administrative Agent and Collateral Agent
 
 
 
By:
/s/ Thomas M. Romanowski
 
Name: Thomas M. Romanowski
 
Title: Vice President
 
 





-4-



--------------------------------------------------------------------------------







 
BANK OF AMERICA, N.A.
 
 
 
By:
/s/ Bruce Jenks
 
Name: Bruce Jenks
 
Title: Senior Vice President
 
 
 
 
 
BANK OF MONTREAL
 
 
 
By:
/s/ Daniel Ryan
 
Name: Daniel Ryan
 
Title: Vice President
 
 
 
 
 
TEXAS CAPITAL BANK, NATIONAL ASSOCIATION
 
 
 
By:
/s/ Stephanie Bowman
 
Name: Stephanie Bowman
 
Title: Senior Vice President
 
 
 
 
 
FIRST TENNESSEE BANK NATIONAL ASSOCIATION
 
 
 
By:
/s/ Blake Chandler
 
Name: Blake Chandler
 
Title: Vice President
 
 
 
 
 
BANK UNITED, N.A.
 
 
 
By:
/s/ Beverly Abrahams
 
Name: Beverly Abrahams
 
Title: Senior Vice President
 
 









-5-

--------------------------------------------------------------------------------






ACKNOWLEDGMENT AND CONSENT
Each of the undersigned is a Restricted Subsidiary of World Acceptance
Corporation who has executed and delivered to the Collateral Agent, the
Administrative Agent, and the Lenders the Subsidiary Guaranty Agreement and the
Subsidiary Security Agreement. Each of the undersigned hereby acknowledges and
consents to the Twelfth Amendment to Amended and Restated Revolving Credit
Agreement set forth above and confirms that the Loan Documents executed by it,
and all of its obligations thereunder, remain in full force and effect, and that
the security interests and liens created and provided for therein continue to
secure the payment and performance of the Obligations of the Borrower under the
Credit Agreement after giving effect to the Amendment.
Dated as of June 1, 2018.
[SIGNATURE PAGE TO ACKNOWLEDGMENT AND CONSENT TO FOLLOW]




-6-



--------------------------------------------------------------------------------






Each of the undersigned acknowledges that the Collateral Agent, the
Administrative Agent, and the Lenders are relying on the foregoing in entering
into the Eleventh Amendment to Amended and Restated Revolving Credit Agreement
set forth above.
 
World Acceptance Corporation of Alabama
 
World Acceptance Corporation of Missouri
 
World Finance Corporation of Georgia
 
World Finance Corporation of Louisiana
 
World Acceptance Corporation of Oklahoma, Inc.
 
World Finance Company of South Carolina, LLC
 
World Finance Corporation of Tennessee
 
WFC of South Carolina, Inc.
 
World Finance Corporation of Illinois
 
World Finance Corporation of New Mexico
 
World Finance Company of Kentucky LLC
 
World Finance Corporation of Colorado
 
World Finance Corporation of Wisconsin
 
WFC Services, Inc.
 
World Finance Corporation of Texas
 
World Finance Company of Indiana, LLC


 
World Finance Company of Mississippi, LLC


 
World Finance Company of Idaho, LLC



 
By:
/s/ James H. Wanserski
 
Name: James H. Wanserski
 
Title: President and Chief Executive Officer
 
 
 
WFC Limited Partnership
 
 
 
By: WFC of South Carolina, Inc.,
WFC of South Carolina, Inc.,


 
 
as sole general partner
 
 
 
 
By:
/s/ James H. Wanserski
 
Name: James H. Wanserski
 
Title: President and Chief Executive Officer



-7-

